Citation Nr: 1702223	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  10-31 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for sinusitis status post endoscopic surgery with polypectomy and status post rupture of the sphenoid artery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 





INTRODUCTION

The Veteran had active service from September 1985 to July 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The issue on appeal was most recently remanded in February 2016. The Remand was ordered by the Board in accordance with the December 2015 Joint Motion for Remand (JMR) approved by the Court of Appeals for Veterans Claims (Court).

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

The Veteran's sinusitis is not manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.321, 4.7, 4.97, Diagnostic Code 6514 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

	Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2014) and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016), VA has a duty to notify and assist the claimant.  During the pendency of this appeal and as will be discussed below, the Board finds that any deficiencies in regard to the VCAA have been rectified in accordance with the JMR approved by the Court. 

Initial Rating for Sinusitis-Laws and Analysis 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected sinusitis is currently rated at 10 percent under Diagnostic Code 6514.  Diagnostic Code 6514 instructs the rater to use the General Rating Formula for Sinusitis. That provision rates sinusitis as follows:

One or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting warrants a 10 percent rating. 

Three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting warrants a 30 percent rating. 

Sinusitis following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries warrants a 50 percent disability rating. 

Note:  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6510.

Turning to the evidence of record, the Board incorporates by reference the evidence that has been summarized in the prior Board decisions and remands, as well as the JMR.  Below the Board focuses on summarizing any new evidence obtained since the last remand.  

Pursuant to the Board's most recent remand, the Veteran's private treatment records were obtained and are dated from February 2010 to April 2015.  In January 2011, the Veteran was seen for complaints of congestion, nasal blockage, post nasal drip, and sinus pain.  He was prescribed amoxicillin for 14 days.  In July 2012, the Veteran was prescribed amoxicillin for 14 days as a result of a sinus infection.  
In September 2013, the Veteran was diagnosed with mild epistaxis (nosebleeds) and chronic sinus infection.  He was prescribed amoxicillin for approximately 11 weeks (from 9/14/13 to 12/1/13).  In January 2014, the Veteran complained of a runny nose, severe headache, and sinus pain.  He was prescribed amoxicillin for 10 days.   
In August 2014, the Veteran was seen for nasal congestion, rhinorrhea, postnasal drainage, cough, headache, and sinus pressure.  He was prescribed amoxicillin for 10 days.  In April 2015, the Veteran was seen for complaints of nasal congestion, cough, and sinus pressure.  He was prescribed amoxicillin for 10 days.  

Moreover, private treatment records show that the Veteran was seen for sinus symptoms once in 2010, twice in 2011, twice in 2012, four times in 2013, three times in 2014, and once in 2015.

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran's sinus disability does not more nearly approximate a 30 percent rating.  As noted above, to receive a higher rating, the evidence must show three or more incapacitating episodes per year or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The Board has reviewed the Veteran's private treatment records and lay statements.  The Veteran has been afforded four VA examinations.  At no point does the evidence indicate incapacitating episodes of sinusitis or more than six non-incapacitating episodes of sinusitis per year.  

Although the Veteran has been prescribed antibiotics, private treatment records do not show three or more incapacitating episodes per year requiring both bed rest and antibiotics.  Further, the Veteran's sinusitis has been characterized by headaches, pain, and purulent discharge, but these non-incapacitating episodes have not occurred more than 6 times per year.  See private treatment records from February 2010 to April 2015.  

For these reasons, the Board finds that the manifestations of the Veteran's sinusitis do not more nearly approximate the criteria for a disability rating in excess of 10 percent at any time during the appeal period.  Accordingly, a rating in excess of 10 percent of the Veteran's sinusitis disability is not warranted. 

Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's sinusitis is manifested by no more than six non-incapacitating episodes of sinusitis with symptoms including headaches, pain, purulent discharge, and crusting.  These manifestations are contemplated in the applicable rating criteria.  The Board does not find that the Veteran has described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of sinusitis symptomatology is consistent with the degree of disability addressed by such evaluations.  Therefore, the rating criteria are adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.

In the absence of these factors, the Board finds that the requirements for a referral for consideration of the assignment of an extraschedular evaluation for the Veteran's disability under the provisions of 38 C.F.R. § 3.321 (b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The Court has held that entitlement to total disability based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Here, as the Veteran has not missed work due to his disability and there is no evidence of unemployability, the question of entitlement to TDIU is not raised.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for sinusitis is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


